Citation Nr: 1737595	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to a determination of total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to April 2010 with one day of prior inactive service.  In 2002, the Veteran enlisted in the Air National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file was subsequently transferred to the Muskogee, Oklahoma RO.  

The Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ) in September 2013.  A transcript of the hearing has been associated with the record.  

In a February 2015 decision, the Board remanded the claims for further development.  The case has now returned to the Board for appellate review.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a January 2016 rating decision, the RO granted the Veteran a 100 percent disability rating for PTSD as of June 17, 2015.  The Veteran's representative submitted an informal hearing presentation brief including a statement that "the TDIU claim is now moot due to the award of PTSD for 100 percent, which represents a full grant of benefits sought on appeal for this issue."  The Veteran did not return the claim form for TDIU sent by the RO in accordance with the Board's February 2015 remand instructions.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  

However, despite the Veteran's belief that the grant of a total rating for PTSD renders the claim for TDIU moot, the Board observes that a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  

The Veteran is currently service-connected for PTSD at 50 percent from April 29, 2010, and 100 percent from June 17, 2015; tinnitus at 10 percent from April 29, 2010; status post nose fracture and surgery at 10 percent from April 29, 2010; temporomandibular joint disorder at 10 percent from April 29, 2010; and service-connected at a noncompensable amount for duodenal ulcer with gastroesophageal reflux disease, left ear hearing loss, erectile dysfunction, and residual scar post rhinoplasty.  His combined service connected disability rating is 60 percent from April 29, 2010, and 100 percent from June 17, 2015.  While the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a) are currently not met prior to June 17, 2015, the Veteran may be entitled to a TDIU on an extraschedular basis if the evidence establishes that he was unemployable as a result of his service disabilities prior to that date.  

In light of the foregoing, the Board concludes that the issue of entitlement to TDIU remains on appeal.  

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

The Veteran failed to show for a June 2015 audiological examination pertaining to the remaining issues on appeal.  In the informal hearing presentation brief submitted June 9, 2017, the Veteran's representative states that the Veteran was never informed of the scheduled date of the hearing examination.  The Representative requested a remand in order to remedy the alleged lack of due process.  

The Board can find no indication in the claims file that the Veteran was sent a written notice informing him of the scheduled date of the hearing examination.  As such, the Veteran should be afforded an opportunity to attend a VA hearing examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss.  The claims folder is to be made available to the examiner for review.

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his bilateral hearing loss.  

Accepting that the Veteran had in-service noise exposure, the examiner should provide written responses to the following inquiry:

Is it at least as likely as not (i.e., probability of 50 percent of greater) that any right ear hearing loss was caused or aggravated by active service, to include in-service noise exposure and elevated puretone thresholds on various audiograms? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After undertaking any necessary additional development, readjudicate the hearing loss issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




